Exhibit 10.1

 

PENN NATIONAL GAMING, INC.
PERFORMANCE SHARE PROGRAM II

 

ARTICLE 1.
PURPOSE

 

This Penn National Gaming, Inc. Performance Share Program II (as it may be
amended or restated from time to time, the “Program”) has been adopted by the
Compensation Committee of the Board of Directors of Penn National Gaming, Inc.
(the “Company”), as a defined program under the Company’s  2018 Long Term
Incentive Compensation Plan (as amended from time to  time, the “LTIP”), and is
intended to assist in  attracting, motivating and retaining key Employees who
are expected to contribute meaningfully to the development and growth of the
Company by providing such individuals with an additional equity-based incentive
for outstanding performance, in this case, one tied directly to the Company’s
financial performance.  The Program and Awards hereunder are made under and are
subject to the terms of the LTIP, including the limitation on the maximum Award
that may be granted to a Participant pursuant to Sections 7.2 and 8.2 of the
LTIP.

 

ARTICLE 2.
DEFINITIONS AND CONSTRUCTION

 

The defined terms used in this Program without definition shall have the
meanings set forth in the LTIP, unless varied in this Program.  In addition,
wherever the following terms are used in the Program, they shall have the
meanings specified below, unless the context clearly indicates otherwise.  The
singular pronoun shall include the plural where the context so indicates.

 

2.1                               “Applicable Law” means any applicable law,
including without limitation: (a) provisions of the Code, the Securities Act,
the Exchange Act and any rules or regulations thereunder; (b) corporate,
securities, tax or other laws, statutes, rules, requirements or regulations,
whether federal, state, local or foreign; and (c) rules of any securities
exchange or automated quotation system on which the Shares are listed, quoted or
traded.

 

2.2                               “Award Certificate” means the Certificate
setting forth the specific terms of each Award granted under this Program.

 

2.3                               “Award Period” means three consecutive
Performance Periods, beginning with the first day (January 1) of the first such
Performance Period, and ending within 90 days after the third such consecutive
Performance Period on the date the Committee makes its determination with
respect to final vesting of the Award or, if earlier, the date of the Committee
determination following a Change of Control in accordance with Article XIII of
the LTIP.  Notwithstanding the foregoing, no new Award Period shall commence on
or after the date upon which a Change of Control occurs, unless otherwise
determined by the Committee.

 

2.4                               “Award Target” means, with respect to each
Participant for an Award Period, a percentage of such Participant’s total target
long-term incentive value calculated at the beginning of the Award Period and
expressed as a number of Performance Shares and/or Phantom Stock Units. 
One-third of the Award Target will apply to each of the Performance Periods in
an Award Period.

 

--------------------------------------------------------------------------------



 

2.5                               “Eligible Employee” means any person who is an
Employee and determined by the Committee to be eligible to participate in the
Program.

 

2.6                               “Maximum Performance” means, with respect to a
Performance Period, an achievement percentage above Target Performance (but not
in excess of 150%), determined by the Committee, of the Performance Goal
established by the Committee with respect to such Performance Period.

 

2.7                               “Participant” means an Eligible Employee who
has received an Award under the Program pursuant to Article 3. For purposes of
the LTIP, references to “Grantee” in the LTIP will refer to a Participant
hereunder.

 

2.8                               “Performance Goal” means, with respect to each
Performance Period, the performance objective(s) determined by Committee that
must be achieved in order for a Participant’s Performance Shares and/or Phantom
Stock Units to be credited to his or her account.  Achievement of the
Performance Goal for a Performance Period means that the Threshold Performance
level for that Performance Goal has been achieved or exceeded.

 

2.9                               “Performance Shares” means the number of
shares of Restricted Stock equal to the Award Target, calculated by dividing the
Award Target amount by the closing price of the Company’s Common Stock, as of
the day immediately prior to the date the Award is granted.

 

2.10                        “Performance Payment” means a payment equal to the
cash value of the Shares underlying the Phantom Stock Units.

 

2.11                        “Performance Period” means each one-year period
commencing on the first day of the first, second and third calendar year in each
Award Period and ending on the last day of such calendar year or, if earlier,
the date of Participant’s Termination of Service following a Change of Control
in accordance with Article XIII of the LTIP.

 

2.12                        “Phantom Stock Units” means the number of Phantom
Stock Units equal to the Award Target, calculated by dividing the Award Target
amount by the closing price of the Company’s Common Stock, as of the day
immediately prior to the date the Award is granted.

 

2.13                        “Restriction Period” means the period beginning on
the date an Award is made and ending at the end of the applicable Award Period,
subject to acceleration as set forth in Section 4.3.

 

2.14                        “Shares” means shares of Common Stock.

 

2.15                        “Target Performance” means, with respect to a
Performance Period, 100% of the Performance Goal established by the Committee
with respect to such Performance Period.

 

2.16                        “Termination of Service” means the time when the
employee-employer relationship between a Participant and the Company or any
Subsidiary is terminated for any reason, including, without limitation, a
termination by resignation, discharge, death, disability or retirement; but
excluding terminations where the Participant simultaneously commences or remains
in employment or service with the Company or any Subsidiary. The Committee, in
its

 

2

--------------------------------------------------------------------------------



 

sole discretion, shall determine the effect of all matters and questions
relating to any Termination of Service, including, without limitation, the
question of whether a Termination of Service resulted from a discharge for Cause
and all questions of whether particular leaves of absence constitute a
Termination of Service; provided, however, for purposes of the Program, a
Participant’s employee-employer relationship shall be deemed to be terminated in
the event that the Subsidiary employing with such Participant ceases to remain a
Subsidiary following any merger, sale of stock or other corporate transaction or
event (including, without limitation, a spin-off).

 

2.17                        “Threshold Performance” means, with respect to a
Performance Period, an achievement percentage below Target Performance (but not
less than 50%), determined by the Committee, of the Performance Goal established
by the Committee with respect to such Performance Period.

 

ARTICLE 3.
PARTICIPATION AND AWARDS

 

3.1                               Participation.  The Committee shall establish
the Participants eligible to receive an Award under the Program prior to, or as
soon as practicable after the beginning of, an Award Period for such Eligible
Employee in its sole discretion (subject to the terms of any applicable
employment agreement).

 

3.2                               Awards and Award Certificates.

 

(a)                                 Prior to or as soon as administratively
feasible after the first day of each Award Period, the Committee shall establish
in writing the Award terms, including the Award Target and the applicable
Performance Goals, the levels of Threshold Performance, Target Performance and
Maximum Performance for the first Performance Period (such that at all times the
Maximum Performance is equal to or higher than the Target Performance, which in
turn is equal to or higher than the Threshold Performance), the extent to which
the Award consists of Performance Shares and/or Phantom Stock Units, and the
Restriction Period. Thereafter, the Committee shall establish the applicable
Performance Goals for each of the second and third Performance Period in an
Award Period prior to, or as soon as practicable after the beginning of, each
such Performance Period. The targets and other amounts established by the
Committee pursuant to the preceding sentences shall in each case be subject to
adjustment as determined by the Committee in its discretion as a result of
changes in accounting principles and other significant extraordinary items or
events.

 

(b)                                 The Company shall provide an Award
Certificate to each Eligible Employee who becomes a Participant with respect to
an Award Period as promptly as practicable.  After the Committee establishes the
Performance Goals applicable to the second and third Performance Periods, the
Company will notify the Participant in writing of such Performance Goals.

 

3

--------------------------------------------------------------------------------



 

ARTICLE 4.
DETERMINATION OF PERFORMANCE GOAL ACHIEVEMENTS AND AWARD PAYOUTS

 

4.1                               Determinations and Certification by the
Committee.

 

(a)                                 As soon as administratively feasible after
the end of each Performance Period, the Committee shall determine whether the
Performance Goals have been achieved for such Performance Period, and the level
of such achievement.  Upon such determination, the Participant will have
credited to his or her account the number of Performance Shares and/or Phantom
Stock Units for such Performance Period based upon the following:

 

·                                          If the Performance Goal is less than
the Threshold Performance level, no Performance Shares or Phantom Stock Units
are credited to the Participant;

 

·                                          If the Performance Goal is achieved
at the Threshold Performance level, the number of Performance Shares and/or
Phantom Stock Units credited for such Performance Period shall be 50% of
one-third of the Award Target applicable to such Performance Period;

 

·                                          If the Performance Goal is achieved
at the Target Performance level, the number of Performance Shares and/or Phantom
Stock Units credited for such Performance Period shall be 100% of one-third of
the Award Target applicable to such Performance Period;

 

·                                          If the Performance Goal is achieved
at or above the Maximum Performance level, the number of Performance Shares
and/or Phantom Stock Units credited for such Performance Period shall be 150% of
one-third of the Award Target applicable to such Performance Period;

 

·                                          If the Performance Goal is achieved
at an amount between the Threshold Performance level and the Target Performance
level, or between the Target Performance level and the Maximum Performance
level, the number of credited Performance Shares and/or Phantom Stock Units
shall be determined in accordance with straight line interpolation and adjusted
accordingly.  For example, if one-third of Award Target constitutes 8,000
Performance Shares and 8,000 Phantom Stock Units, the Maximum Performance level
is set at 115%, and the Performance Goal is achieved at a 110% level, then
10,680 Performance Shares and 10,680 Phantom Stock Units would be credited for
that Performance Period.

 

Any Performance Shares and/or Phantom Stock Units credited in accordance with
this Section 4.1 shall remain subject to the Restriction Period until the end of
the Award Period and the subsequent determination by the Committee of the
Performance Goal achieved and Performance Shares and/or Phantom Stock Units
credited for the third Performance Period, unless the lapse of the Restriction
Period is accelerated as set forth in Section 4.3 of this Program.  At the end
of the

 

4

--------------------------------------------------------------------------------



 

Restriction Period, Performance Payments will be made with respect to any
Phantom Stock Units credited to the Participant’s account.

 

(b)                                 Maximum Award Limitation.  Notwithstanding
any provision of this Program, in no event shall the Restricted Stock awarded
under the Program to a Participant exceed the limitation set forth in
Section 7.2 of the LTIP, and in no event shall the Phantom Stock Units awarded
under the Program to a Participant exceed the limitation set forth in
Section 8.2 of the LTIP.

 

4.2                               Continued Eligibility for and Forfeiture of
Awards.

 

(a)                                 Continued Eligibility.  Except as provided
in Section 4.3, each Participant who receives an Award must remain continuously
employed by the Company or any Subsidiary from the date he or she receives such
Award until the last day of the Award Period.

 

(b)                                 Forfeiture.  Except as provided under
Section 4.3, if a Participant has a Termination of Service prior to the last day
of an Award Period, then such Participant shall not be entitled to receive any
payment under the Program with respect to his or her Award for any Performance
Periods within that Award Period, regardless of whether any Performance Shares
and/or Phantom Stock Units have been credited to his or her account under
Section 4.1.

 

4.3                               Lapse of Forfeiture Restrictions on Awards. 
Forfeiture restrictions shall lapse upon a Participant’s Termination of Service
following a Change of Control according to the terms of the LTIP.  Additionally,
such restrictions shall lapse upon the following:

 

(a)                                 Involuntary Termination of Service.  If a
Participant has an involuntary Termination of Service without Cause prior to the
last day of an Award Period, such Participant shall be entitled to receive the
issuance of Performance Shares credited to his or her account, free of
restrictions, and/or receive payment of the Performance Payment with respect to
the Performance Period(s) that have been completed as of the date of his or her
termination.  The Committee has the discretion to vary this Section 4.3(a) prior
to the date of termination.  All remaining Performance Shares and Phantom Stock
Units that were not credited to the Participant’s account and do not have the
forfeiture restrictions lapse shall be forfeited on the date of termination.

 

(b)                                 Death and Disability.  A Participant who
dies or becomes Disabled prior to the last day of an Award Period shall be
entitled to receive the issuance of Performance Shares credited to his or her
account, free of restrictions, and/or receive payment of the Performance Payment
with respect to the Performance Period(s) that have been completed as of the
date of his or her death or Disability, and a pro-rata portion of the
Performance Shares or Performance Payment applicable to the Performance Period
in which such death or Disability occurs, but which has not been completed.  The
forfeiture restrictions applicable to all Performance Shares and/or Phantom
Stock Units credited to the Participant’s account shall lapse on the date of
death or Disability, and the Company shall issue such Performance Shares or pay
such Performance Payment promptly to the Participant or to his or her estate. 
The Performance Shares and/or Phantom Stock Units for which a Performance Period
has not yet been completed shall continue in full force and effect until the end
of the applicable Performance Period and until the

 

5

--------------------------------------------------------------------------------



 

Committee makes the determination with respect to the achievement of the
Performance Goal, at which point the pro-rata calculation shall be made at the
same time as issued to other Participants, and the Performance Shares issued or
Performance Payment made promptly thereafter.  All remaining Performance Shares
and/or Phantom Stock Units that were not credited to the Participant’s account
and with respect to which the forfeiture restrictions have not lapsed shall be
forfeited on the date of the Committee’s determination.

 

(c)                                  Retirement. A Participant who Retires from
service prior to the last day of an Award Period shall be entitled to receive
the issuance of Performance Shares credited to the Participant’s account, free
of restrictions, and/or receive any Performance Payment with respect to the
Performance Period(s) that have been completed as of the date of his or her
Retirement, and a pro-rata portion of the Performance Shares or Performance
Payment applicable to the Performance Period in which such Retirement occurs,
but which has not been completed.  The forfeiture restrictions applicable to all
Performance Shares and/or Phantom Stock Units credited to the Participant’s
account shall lapse on the date of Retirement, and the Company shall issue such
Performance Shares or pay such Performance Payment promptly to the Participant
(and, in the case of a Performance Payment, only if such Retirement constitutes
a “separation from service” within the meaning of Section 409A of the Code, and
subject to the six-month delay provision in Section 10.4 of the LTIP).  The
Performance Shares and/or Phantom Stock Units for which a Performance Period has
not yet been completed shall continue in full force and effect until the end of
the applicable Performance Period and until the Committee makes the
determination with respect to the achievement of the Performance Goal, at which
point the pro-rata calculation shall be made and the Performance Shares issued
or Performance Payment made at the same time as issued to other Participants
(subject, in the case of a Performance Payment, to Section 10.4 of the LTIP). 
All remaining Performance Shares and/or Phantom Stock Units that were not
credited to the Participant’s account and do not have the forfeiture
restrictions lapse shall be forfeited on the date of the Committee’s
determination.

 

ARTICLE 5.
ADDITIONAL TERMS OF AWARDS

 

5.1                               Applicable Provisions of the LTIP. The
provisions of the LTIP shall apply to this Program. In the event of an
inconsistency between the LTIP and this Program, this Program will control.

 

5.2                               Conditions to Issuance of Shares.

 

(a)                                 All share certificates delivered pursuant to
the Program and all Shares issued pursuant to book entry procedures are subject
to any stop-transfer orders and other restrictions as the Committee deems
necessary or advisable to comply with Applicable Law. The Committee may place
legends on any share certificate or book entry to reference restrictions
applicable to the Shares.

 

(b)                                 No fractional Shares shall be issued and the
Committee, in its sole discretion, shall determine whether cash shall be given
in lieu of fractional Shares or whether such fractional Shares shall be
eliminated by rounding up or down.

 

6

--------------------------------------------------------------------------------



 

ARTICLE 6.
MISCELLANEOUS PROVISIONS

 

6.1                               Amendment, Suspension or Termination of the
Program.  Subject to the terms of this Section 6.1, the Committee may amend the
Program at any time and from time to time, and the Committee may at any time
terminate the Program with respect to Performance Periods that have not
commenced as of the date of such Committee action; provided, however, the
Program may not be amended in a manner that would impair the rights of any
Participant with respect to any outstanding Award without the consent of such
Participant.

 

7

--------------------------------------------------------------------------------